Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendments filed on 9/29/2022 have been entered. Claims 1, 17, 20 have been amended. No claims have been canceled.  No claims have been added. Claims 1-20 are still pending in this application, with claims 1, 17, and 20 being independent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites the limitation "the control signal" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claims 10, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:
	Claim 10: it is not clear from the claim language or the Specification how map information comprises “a plurality of center points”.  How a center point is identified is not understood by the Examiner.
	Claim 16: How a control signal is generated is not understood by the Examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 3, 5, 11-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ang et al. (“Ang”, US Pre-Grant Publication 20180153430 A1), in view of Lacey et al. (“Lacey”, US Pre-Grant Publication 20190362557 A1).

Regarding claim 1, Ang discloses a computerized system for remote control of devices (Ang [0179] enables gestures to control the operation or state of real world devices.), the system comprising: 
a plurality of neuromuscular sensors configured to sense neuromuscular signals from a user, the plurality of neuromuscular sensors being arranged on at least one wearable device structured to be worn by the user to obtain the neuromuscular signals (Ang (Fig. 1 [0210][0211]) illustrates one or more surface electromyography (sEMG) sensors.  The sEMG sensors are used to detect a person's nerve and muscle signals and used to interface with electronic devices, e.g., computers and computer-controlled equipment.)
in response to a neuromuscular activity recognized from the neuromuscular signals sensed by the plurality of neuromuscular sensors, control the at least one controllable object to change from a first state to a second state.  (Ang [0012] interprets neurological electrical activity associated with contractions of particular muscles.  Ang [0179] enables gestures to control the operation or state of a car, wheelchair, robots, or controllable orthoses.

Ang does not describe at least one camera able to capture information about an environment; and 
at least one computer processor programmed to: 
access map information of the environment based on the information about the environment captured by the at least one camera, the map information comprising information for controlling at least one controllable object in the environment.
However, these features are well known in the art as taught by Lacey. For example, Lacey discloses at least one camera able to capture information about an environment (Lacey [0145] discloses image data acquired by cameras facing the environment.); and 
at least one computer processor (Lacey [0101]) programmed to: 
generate a map information of the environment based on the map information about the environment captured by the at least one camera and based on the neuromuscular signals sensed by the plurality of neuromuscular sensors (Lacey (Fig. 7 [0145]) illustrates a MR environment that receives sensory input that includes sensors, gestures, totems, eye tracking, and wearable systems.  The wearable systems include accelerometers, gyroscopes, temperature sensors, movement sensors, depth sensors, GPS sensors to determine the location and various other attributes of the environment of the user.  This information may further be supplemented with information from stationary cameras in the room that may provide images or various cues from a different point of view.
Lacey [0146] may use the sensor information and recognize map points with a map database, the map database data acquired over time.
Lacey [0148] may use simultaneous location and mapping to perform scene reconstruction.),
the map information comprising information for controlling at least one controllable object in the environment. (Lacey [0164] translates the inputs described above into an action or a command.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Ang’s system for detecting and using body tissue electrical signals with Lacey’s system that can use multiple inputs to control objects in a 3D environment because Lacey converges multiple inputs such as eye gaze (image), hand gesture, and totem input to properly interpret what command the user is providing and what object the user is targeting (Abstract).

Regarding claim 2, the claimed invention for claim 1 is shown to be met with explanations from Ang and Lacey above.
Ang as modified by Lacey further teaches the system of claim 1, wherein: the map information of the environment is stored in a memory (Lacey (Fig. 7 [0145]-[0146]) illustrates a system with object recognizers that access a map database (memory).), and 
the at least one computer processor retrieves the map information from the memory based on information recognized from the information about the environment captured by the at least one camera.  (Lacey (Fig. 7 [0145]-[0146]) illustrates a system with object recognizers that access a map database. Image data acquired by cameras facing the environment may be reduced to a set of mapping points. The object recognizers can crawl through a collection of points and recognize map points with the help of the map database.)

Regarding claim 3, the claimed invention for claim 2 is shown to be met with explanations from Ang and Lacey above.
Ang as modified by Lacey further teaches the system of claim 2, wherein the recognized information is visible in the environment and comprises at least one of: 
a QR code, 
a graphical symbol, 
a string of alphanumeric text,
a 3D object having a specific shape (Lacey [0147] discloses an object recognizer that can recognize faces, persons, user input devices, televisions.), or 
a physical relationship between at least two objects.

Regarding claim 5, the claimed invention for claim 1 is shown to be met with explanations from Ang and Lacey above.
Ang as modified by Lacey further teaches the system of claim 1, wherein the map information comprises map data representing a physical relationship between two or more controllable objects in the environment.  (Lacey [0178] discloses multiple objects in the same FOV.  The physical relationship is interpreted as existing within a small enough range to fit within the same FOV.  Lacey (Fig. 7 [0145]-[0146]) illustrates a system with object recognizers that access a map database. Image data acquired by cameras facing the environment may be reduced to a set of mapping points. The object recognizers can crawl through a collection of points and recognize map points with the help of the map database.)

Regarding claim 11, the claimed invention for claim 5 is shown to be met with explanations from Ang and Lacey above.
Ang as modified by Lacey further teaches the system of claim 5, 
wherein the environment is an extended reality (XR) environment comprising virtual objects and real-world objects (Ang [0088]), 
wherein the at least one computer processor (Lacey [0101]) is programmed to: 
determine, from the map information, location information of the virtual objects (Lacey [0239] stores depth information (a wall for locating virtual content) in a map.) and location information of the real-world objects (Lacey [0152], [0177] identifies the location of real-world objects with a process comprising a map database.), and 
determine, from the information about the environment captured by the at least one camera, a reference object in the environment (Lacey (Fig. 7 [0145]-[0146]) illustrates a system with object recognizers that access a map database. Image data acquired by cameras facing the environment may be reduced to a set of mapping points.  Lacey [0239] stores depth information (a wall (reference object) for locating virtual content) in a map.), and 
wherein the map information comprises location information of the at least one controllable object relative to the reference object.  (Lacey [0146] provides a map database that comprises points and their corresponding objects.  Points in a map (with corresponding objects) define relative positions of objects.  Ang [0179] enables gestures to control the operation or state of controllable objects that include cars, wheelchairs, robots, or controllable orthoses.)

Regarding claim 12, the claimed invention for claim 11 is shown to be met with explanations from Ang and Lacey above.
Ang further teaches the system of claim 11, wherein the neuromuscular activity recognized from the neuromuscular signals sensed by the plurality of neuromuscular sensors results from the user activating a specific motor-unit relative to the at least controllable object while the user is in the environment.  (Ang [0179] enables gestures to control the operation or state of controllable objects that include cars, wheelchairs, robots, or controllable orthoses.  Each of the objects listed comprise motor units.)

Regarding claim 13, the claimed invention for claim 11 is shown to be met with explanations from Ang and Lacey above.
Ang further teaches the system of claim 11, wherein the neuromuscular activity recognized from the neuromuscular signals sensed by the plurality of neuromuscular sensors results from the user performing at least one gesture relative to the at least controllable object while the user is in the environment.  (Ang (Fig. 1 [0210][0211]) illustrates one or more surface electromyography (sEMG) sensors.  The sEMG sensors are used to detect a person's nerve and muscle signals and used to interface with electronic devices, e.g., computers and computer-controlled equipment.  Ang [0179] enables gestures to control the operation or state of controllable objects that include cars, wheelchairs, robots, or controllable orthoses.  Each of the objects listed comprise motor units.)

Regarding claim 14, the claimed invention for claim 13 is shown to be met with explanations from Ang and Lacey above.
Ang further teaches the system of claim 13, wherein the at least one gesture comprises any one or any combination of:
the user moving at least one finger relative to the at least one controllable object, 
the user moving a wrist relative to the at least one controllable object, 
the user moving an arm relative to the at least one controllable object (Ang [0012] interpret the data values representative of the electrical activity of the neurological tissue as being associated with contractions of particular muscles. Ang identifies one or more gestures corresponding to the detected electrical potentials.
Ang [0021] determines a gesture based on nerve electrical activity, the gesture being about motion of the hand, wrist, or finger.
Ang [0179] enables gestures to control the operation or state of controllable objects that include cars, wheelchairs, robots, or controllable orthoses.), 
the user applying a force without a movement relative to the at least one controllable object, and 
the user activating a motor unit without a movement relative to the at least one controllable object and without a force relative to the at least one controllable object.

Regarding claim 15, the claimed invention for claim 14 is shown to be met with explanations from Ang and Lacey above.
Ang as modified by Lacey further teaches the system of claim 14, wherein the at least one gesture comprises at least one of the following: 
the user using two or more fingers to perform a pinching motion relative to the at least one controllable object (Lacey (page 59 Fig. 42A, [0387]) illustrates a pinching motion that is applied to a target object.  Ang [0179] enables gestures to control the operation or state of controllable objects that include cars, wheelchairs, robots, or controllable orthoses.); 
the user tilting the wrist upward or downward relative to the at least one controllable object; 
the user moving the arm upward or downward relative to the at least one controllable object; or 
the user moving the at least one finger upward or downward relative to the at least one controllable object.

Regarding claim 17, Ang discloses A wearable electronic device. (Ang [0074])
In light of the rejection of claim 1, the remaining limitations for the device in claim 17 are similar and implemented with the system in claim 1. Therefore, the remaining limitations in claim 17 are rejected for the same reason as claim 1.

Regarding claim 18, the claimed invention for claim 17 is shown to be met with explanations from Ang and Lacey above.
Ang further teaches the wearable electronic device of claim 17, wherein the environment is at least one of: a room in a home, a room in a business (Ang [0185] clean room controlling an augmented reality display.), a story of a multistory building, or an outdoor region.

Regarding claim 19, the claimed invention for claim 17 is shown to be met with explanations from Ang and Lacey above.
Ang further teaches the wearable electronic device of claim 17, wherein the at least one controllable object comprises at least one of: a display device (Ang [0185] controls an augmented reality display.), an electronic game, a window shade, a lamp, a sound system, a lock, or a food or beverage preparation device.

Regarding claim 20, in light of the rejection in claim 1, the method in claim 20 is similar and performed by the system in claim 1. Therefore, claim 20 is rejected for the same reason as claim 1.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ang et al. (“Ang”, US Pre-Grant Publication 20180153430 A1), in view of Lacey et al. (“Lacey”, US Pre-Grant Publication 20190362557 A1), in view of Holz (US Pre-Grant Publication 20140245200 A1).

Regarding claim 4, the claimed invention for claim 3 is shown to be met with explanations from Ang and Lacey above.
Ang and Lacey do not describe the system of claim 3, wherein the recognized information comprises a reference object for the environment.  
However, these features are well known in the art as taught by Holz. For example, Holz discloses the system of claim 3, wherein the recognized information comprises a reference object for the environment.  (Holz (Abstract) compares a detected object with records in an object database, each record in the database includes a references object.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Ang’s system for detecting and using body tissue electrical signals, Lacey’s system that can use multiple inputs to control objects in a 3D environment with Holz’s systems for dynamically displaying content in accordance with a user's manipulation of an object because with Holz’s system, discloses a gesture-based control paradigm that relates gestures performed with the reference object to contents displayable on a display, and as the user manipulates the object, the display contents change in a manner consistent with the control paradigm (Abstract).

Claim(s) 6, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ang et al. (“Ang”, US Pre-Grant Publication 20180153430 A1), in view of Lacey et al. (“Lacey”, US Pre-Grant Publication 20190362557 A1), in view of Kim et al. (“Kim”, US Pre-Grant Publication 20190089898 A1).

Regarding claim 6, the claimed invention for claim 5 is shown to be met with explanations from Ang and Lacey above.
Ang and Lacey do not describe the system of claim 5, wherein the map data is 3D panoramic data of objects in the environment, the objects comprising the at least one controllable object.
However, these features are well known in the art as taught by Ang and Kim. For example, Ang and Kim disclose the system of claim 5, wherein the map data is 3D panoramic data of objects in the environment, the objects comprising the at least one controllable object.  (Kim [0011] discloses photographing a 360 degree region and stitching the plurality of images into one 360 degree image (panorama).  Kim looks for a target object of interest in the image.
Ang [0179] controls the operation or state of a car, wheelchair, robots, or controllable orthoses.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Ang’s system for detecting and using body tissue electrical signals, Lacey’s system that can use multiple inputs to control objects in a 3D environment with Kim’s system that provides a MR environment that may recognize an OOI (object of interest) included in a 360-degree VR image because Kim uses an EMG (electromyography) sensor to sense a target object of interest [0039]. 

Regarding claim 7, the claimed invention for claim 6 is shown to be met with explanations from Ang, Lacey, and Kim above.
Ang, Lacey, as modified by Kim further teach the system of claim 6, wherein the 3D panoramic data comprises a 360 representation of the environment.  (Kim [0011] discloses photographing a 360 degree region and stitching the plurality of images into one 360 degree image (panorama).

Regarding claim 8, the claimed invention for claim 6 is shown to be met with explanations from Ang, Lacey, and Kim above.
Ang, Lacey, as modified by Kim further teach the system of claim 6, wherein the 3D panoramic data comprises data relative to a single rotational axis.  (Kim (Fig. 2) illustrates a 360 degree image stitched along the horizontal axis.)

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ang et al. (“Ang”, US Pre-Grant Publication 20180153430 A1), in view of Lacey et al. (“Lacey”, US Pre-Grant Publication 20190362557 A1), in view of Kim et al. (“Kim”, US Pre-Grant Publication 20190089898 A1), in view of Lee et al. (“Lee”, US Pre-Grant Publication 20170237901 A1).

Regarding claim 9, the claimed invention for claim 6 is shown to be met with explanations from Ang, Lacey, and Kim above.
Ang, Lacey, and Kim do not describe the system of claim 6, wherein the 3D panoramic data comprises a representation of a partial view of the environment.
However, these features are well known in the art as taught by Lee. For example, Lee discloses the system of claim 6, wherein the 3D panoramic data comprises a representation of a partial view of the environment.  (Lee (Fig. 2 [0045]) constructs a panoramic image by excluding portions of the individual images that are stitched together to create the panoramic image.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Ang’s system for detecting and using body tissue electrical signals, Lacey’s system that can use multiple inputs to control objects in a 3D environment, Kim’s system that provides a MR environment that may recognize an OOI (object of interest) included in a 360-degree VR image with Lee’s system for providing dynamic panorama function because Lee prevents a blank portion from being generated in the panorama image [0045].

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ang et al. (“Ang”, US Pre-Grant Publication 20180153430 A1), in view of Lacey et al. (“Lacey”, US Pre-Grant Publication 20190362557 A1), in view of Park et al. (“Park”, US Pre-Grant Publication 20200143795 A1).

Regarding claim 10, the claimed invention for claim 5 is shown to be met with explanations from Ang and Lacey above.
Ang and Lacey do not describe the system of claim 5, wherein the map information comprises a plurality of established center points, and wherein the physical relationship between two or more controllable objects in the environment is determined from the established center points.
However, these features are well known in the art as taught by Park. For example, Park discloses the system of claim 5, wherein the map information comprises a plurality of established center points, and wherein the physical relationship between two or more controllable objects in the environment is determined from the established center points.  (A plurality of established center points is interpreted as a plurality of key points of interest.  This claim is interpreted as determining the relationship between the controllable objects based on their relationship with key points of interest.  Controllable objects are within a range from the POI, are on the same or different sides of the POI, etc.)  
(Park (Abstract) discusses a plurality of objects associated with a building.  Park discloses relationships between smart entities.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Ang’s system for detecting and using body tissue electrical signals, Lacey’s system that can use multiple inputs to control objects in a 3D environment with Park’s smart building environment because Park identifies relationships between smart entities (e.g., IoT systems, devices, components, sensors) [0134].

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ang et al. (“Ang”, US Pre-Grant Publication 20180153430 A1), in view of Lacey et al. (“Lacey”, US Pre-Grant Publication 20190362557 A1), in view of Katz et al. (“Katz”, US Pre-Grant Publication 20140361988 A1), in view of Maeda et al. (“Maeda”, CN 105190477 A), in view of Poulos et al. (“Poulos”, CN 105009031 A).

Regarding claim 16, the claimed invention for claim 13 is shown to be met with explanations from Ang and Lacey above.
Ang and Lacey do not describe the system of claim 13, wherein: 
the at least one controllable object comprises a plurality of controllable objects, 
the at least one gesture comprises a gesture relative to one of the plurality of controllable objects.
However, these features are well known in the art as taught by Katz. For example, Katz discloses the system of claim 13, wherein: 
the at least one controllable object comprises a plurality of controllable objects (Katz [0071] discloses a real world scene with one or more real world objects.), 
the at least one gesture comprises a gesture relative to one of the plurality of controllable objects. (Katz [0071] identifies a real world object pointed to by a user.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Ang’s system for detecting and using body tissue electrical signals, Lacey’s system that can use multiple inputs to control objects in a 3D environment with Katz’s touch free interface for AR because Katz illustrates an action (displaying text) when a real world object is selected by the user (Fig. 4C).

Ang, Lacey, and Katz do not describe the at least one computer processor is programmed to, in response to the control signal, control each of the plurality of controllable objects to change from a first state to a second state.
However, these features are well known in the art as taught by Maeda and Poulos. For example, Maeda and Poulos disclose the at least one computer processor is programmed to, in response to the control signal, control each of the plurality of controllable objects to change from a first state to a second state.  (Maeda (Fig 24 page 14 lines 27-43) identifies multiple operation objects within a gesture area.  Each operational object in the gesture area may be operated within the gesture area.
Poulos clarifies the operation of Maeda with respect to the claim.  Poulos (Fig. 4 page 7 lines 19-33) discloses selection of multiple objects may send a gesture command to each object.  For example, the user may globally adjust the volume of two separate devices.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Ang’s system for detecting and using body tissue electrical signals, Lacey’s system that can use multiple inputs to control objects in a 3D environment, Katz’s touch free interface for AR with Maeda’s system for AR interaction using a headset because with Maeda’s system, a special command for switching the operation target is a plurality of operation object is not necessary, the user can freely operate through various gesture interface (page 14 lines 27-43).
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Ang’s system for detecting and using body tissue electrical signals, Lacey’s system that can use multiple inputs to control objects in a 3D environment, Katz’s touch free interface for AR, Maeda’s system for AR interaction using a headset with Poulos’s system for context-aware augmented reality object commands because with Poulos’s system, the user may communicate via one or more inputs (such as gaze-object, voice input, gesture input combination thereof and/or any other suitable input) to select the first object and the second object (page 7 lines 19-22).

Response to Arguments
The Applicants’ arguments (pages 9-10 filed 9/29/2022) regarding the double patenting rejections of claims 1, 17, and 20 have been fully considered and found persuasive.
With respect to US Application 16584484, claim 1 is directed to using neuromuscular sensors to identify and operate a physical object using an inference model; the inference model used to predict selection of the physical object;
whereas the currently amended Instant Application uses neuromuscular sensors to operate a physical object using map information of the environment.
With respect to US Application 17213686, claim 1 is directed to using neuromuscular sensors to predict gestures that the user will perform based on neuromuscular signals generated by the user; and use the predicted gestures to execute a control function;
whereas the currently amended Instant Application uses neuromuscular sensors to operate a physical object using map information of the environment.
The Examiner has determined that predicting gestures and predicting object selection significantly distinguishes the cited applications from the amended Instant Application.  Thus, the double patenting rejections of claims 1, 17, and 20 have been withdrawn.

The Applicants’ arguments (page 10 filed 9/29/2022) regarding the 35 USC 103 rejections of claims 1, 17 and 20 have been fully considered.
The Applicants argue the art of record fails to disclose the amended features.
The Examiner respectfully disagrees.  After further consideration, Lacey discloses movement sensors and camera information to recognize and generate map points.

Thus, the 35 USC 103 rejections of claims 1, 17 and 20 have been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131. The examiner can normally be reached 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613